internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 3-plr-116138-00 date date number release date index number legend company shareholder a shareholder b date date date dear this letter responds to a letter dated date and subsequent correspondence written on behalf of company requesting relief under sec_1362 of the internal_revenue_code for the inadvertent termination of company’s s_corporation_election facts the following facts have been represented company is a domestic_corporation that elected s_corporation status under sec_1362 on date on date shareholder a transferred shares of company’s stock to shareholder b a nonresident_alien shareholder a was unaware that shareholder b was a nonresident_alien and that the transfer would terminate company’s s_corporation_election when company realized that shareholder b was an ineligible shareholder shareholder b transferred all of his shares of company’s stock to shareholder a on date company and shareholder a represent that they did not intend to terminate company’s s election when shareholder a transferred company’s stock to shareholder b shareholder a has agreed to amend prior returns to take into account the tax items that were previously allocated to shareholder b discussion plr-116138-00 sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that in order to be a small_business_corporation a taxpayer cannot have a nonresident_alien as a shareholder sec_1362 provides that an election to be treated as a subchapter_s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation under sec_1362 the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that company’s election to be treated as an s_corporation terminated on date when shareholder a transferred company stock to shareholder b we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 under sec_1362 company will be treated as continuing to be an s_corporation from date to date and thereafter provided that company’s s_corporation_election was valid and was not otherwise terminated under sec_1362 during the applicable_period shareholder a must in determining her federal_income_tax liability take into account shareholder b’s pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided in sec_1368 if company or its shareholders fail to comply with these conditions this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the plr-116138-00 code specifically no opinion is expressed concerning whether company is an s_corporation for federal tax purposes under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours mary beth collins assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
